Citation Nr: 0729354	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  03-27 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial evaluation for residuals 
of a fracture of the first metacarpal bone of the right 
thumb, rated as noncompensably disabling from December 10, 
2001 and 10 percent disabling from April 26, 2005.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for residuals of head 
trauma.  

4.  Entitlement to service connection for a skin disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to July 
1982.  

This appeal arises from a December 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The December 2002 rating decision granted 
service connection for residuals of a fractured thumb, 
effective December 10, 2001 with a noncompensable rating.  
Also denied were service connection for hepatitis C and 
residuals of head trauma with headaches.  Subsequently, the 
RO in a May 2006 rating decision, granted a initial 10 
percent rating for residuals of a fractured right thumb, 
effective April 19, 2006.  

The RO denied service connection for depression and 
folliculitis in a January 2006 rating decision.  A February 
2006 letter from the RO to the veteran informed his claims 
had been denied.  In September 2006, the RO received the 
veteran's notice of disagreement with the rating decision 
denying service connection for folliculitis and depression.  
A statement of the case was issued to the veteran as to those 
issues in December 2006.  The letter accompanying the 
statement of the case clearly indicated that a substantive 
appeal must be filed to perfect an appeal.  The veteran 
submitted additional evidence as to the issue of service 
connection for folliculitis in December 2006.  A notation on 
the December 2006 statement of claim which was attached to 
the additional evidence indicates the RO accepted it as the 
veteran's substantive appeal as to the issue of service 
connection for folliculitis.  A supplemental statement of the 
case including the issues of service connection for 
depression and folliculitis was issued to the veteran in 
April 2007.  The veteran did not submit a substantive appeal 
as to the issue of service connection for depression.  
38 C.F.R. § 20.200 (2006).  Therefore the issue of service 
connection for depression is not currently in appellate 
status and will not be addressed in this decision.  


FINDINGS OF FACT

1.  A December 2002 VA examination report reveals the veteran 
was able to oppose the tips of all five fingers with his 
thumb.  

2.  July 2003 VA records reveal the veteran had chronic thumb 
pain, but retained full range of motion with some tenderness.   

3.  A July 28, 2004 VA treatment record noted the veteran's 
right thumb demonstrated marked limitation of opposition of 
the thumb, and X-rays revealed arthritis of the right thumb.  

4.  An April 19, 2006 VA examination report indicates the 
veteran was unable to oppose the right thumb and fingers with 
out pain, and when the veteran attempted to oppose the thumb 
and fingers it left an overall gap of 2.5 inches.    

5.  The veteran's thumb is not ankylosed.  

6.  Service medical records do not include any evidence of 
hepatitis C.  

7.  Private medical records dated in July 1996 indicate 
hepatitis C was diagnosed in December 1993.  

8.  The claims folder does not include any competent medical 
evidence which provides a nexus between service and the 
currently diagnosed hepatitis C.  

9.  November 1980 service medical records reveal the veteran 
sustained trauma to the face.  

10.  April 1982 service medical records demonstrate the 
veteran sought treatment for headaches.  

11.  VA reports and treatment records include current 
diagnoses of headaches and migraines.  

12.  Competent medical evidence provides a nexus between the 
facial trauma and headaches in service and the currently 
diagnosed headaches or migraines.  

13.  Service medical records note treatment for scabies, 
contact dermatitis and folliculitis, which a November 2006 
medical opinion indicates are acute and resolve with 
treatment.  

14.  The veteran's current chronic skin disability is 
psoriasis which has not been linked by competent medical 
evidence to service.  


CONCLUSIONS OF LAW

1.  Prior to July 28, 2004, the criteria for an initial 
compensable rating for residuals of fracture of the first 
metacarpal bone of the right thumb, were not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010, 5228 (2006).  

2.  From July 28, 2004, the criteria for an initial 10 
percent rating for residuals of fracture of the first 
metacarpal bone of the right thumb, were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.45, 4.71a, Diagnostic Code 
5003, 5010, 5228 (2006).  

3.  From April 19, 2006, the criteria for an initial 20 
percent rating for residuals of fracture of the first 
metacarpal bone of the right thumb, were met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5228 
(2006).  

4.  Hepatitis C was not incurred or aggravated in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

5.  Headaches, diagnosed as migraine, were incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

6.  A skin disability was not incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in January 2002, June 2002, September 2002, 
November 2003, and June 2005, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  


Right Thumb

Relevant Laws and Regulations.  Disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 (2006).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  

Traumatic arthritis is rated as degenerative arthritis.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  38 C.F.R. § 4.71, Diagnostic 
Code 5003, 5010 (2006).  The definition of major and minor 
joints is set out in 38 C.F.R. § 4.45 (2006).  

The Schedule for Rating Disabilities sets out the criteria 
for rating limitation of motion of the thumb at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5228 (2006).  It provides as 
follows:

With a gap of more than two inches (5.1 cm.) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers a 20 percent rating is assigned.  With a 
gap of one to two inches (2.5 to 5.1 cm.) between the thumb 
pad and the fingers, with the thumb attempting to oppose the 
fingers a 10 percent rating is assigned.  With a gap of less 
than one inch (2.5 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers a 	0 
percent rating is assigned.  

A 30 percent rating is assigned with amputation of the thumb 
of the major hand at the metacarpophalangeal joint or through 
the proximal phalanx.  38 C.F.R. § 4.71a, Diagnostic Code 
5152 (2006).  

Factual Background and Analysis.  The rating at issue is an 
initial rating.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  The Board has reviewed the evidence and found the 
veteran's disorder has increased in severity during the 
rating period and that staged ratings should be assigned.  

Service connection for the disability of the right thumb was 
granted effective December 10, 2001.  As is set out above 
disability of the thumb is rated based on limitation of 
motion.  The December 2002 VA examination did not reveal any 
limitation of motion, and the veteran was able to oppose the 
tip of his thumb to all fingers.  In addition, there is no X-
ray evidence in the claims folder of any arthritis at that 
time.  A compensable rating for the right thumb disability is 
not warranted as of that date.  

July 2003 VA records noted the veteran had to use his thumb a 
great deal in his work.  He was employed sorting mail at the 
Post Office.  He had full range of motion with some 
tenderness, and he complained of chronic thumb pain.  A spica 
splint was prescribed.  

On July 28, 2004 the veteran complained of worsening pain at 
the base of his right thumb.  X-rays showed some wear and 
tear arthritis at the base of the right thumb.  The veteran 
had "marked limitation of opposition of the thumb due to 
pain."  A 10 percent rating contemplates limitation of 
opposition of the thumb and fingers with a gap of one to two 
inches.  Based on the July 2004 findings, the Board finds 
that a compensable rating for the right thumb is demonstrated 
from July 28, 2004.  Those records not only include X-ray 
evidence of arthritis at the base of the right thumb, but 
also document "marked" limitation of opposition.  Although 
"marked" limitation is not defined, given its connotation 
and the veteran's complaints, the Board considers this to 
present a disability picture that more nearly approximates 
the criteria for a 10 percent rating.  The regulations 
provide that if there is a question as to which of two 
evaluations should be applied the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).  The evidence 
supports the assignment of a 10 percent rating from July 28, 
2004.  

While August 2004 VA records note the veteran had begun to 
have severe right thumb pain by the end of the day, there is 
no indication that he had any additional limitation in 
opposition, until April 19, 2006.  An April 19, 2006 VA 
examination report indicates the veteran was unable to oppose 
the right thumb and fingers with out pain.  When the veteran 
attempted to oppose the thumb and fingers it left an overall 
gap of 2.5 inches.  There was no ankylosis.  The VA examiner 
was able to passively oppose the thumb and fingers.  The 
functional loss due to pain is to be rated at the same level 
as the functional loss where the motion is impeded.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under 
38 C.F.R. § 4.59, painful motion is considered limited motion 
even though range of motion is possible beyond the point when 
pain sets in.  Hicks v. Brown, 8 Vet. App. 417, 421 (1995); 
See also Deluca v. Brown, 8 Vet. App. 202 (1995).  The April 
19, 2006 findings document a gap in opposition of the thumb 
to the fingers of more than two inches which meets the 
criteria for a 20 percent rating for limitation of motion of 
the thumb.  A 20 percent rating for residuals of fracture of 
the right thumb is therefore warranted as of April 19, 2006.  

A higher rating than 20 percent requires evidence of 
amputation of the thumb of the major hand, as is set out 
above.  Obviously, the thumb has not been amputated, and 
therefore, a higher rating than 20 percent is not applicable.  

Service Connection 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  


Hepatitis C

Service medical records do not document any treatment or 
diagnosis of a liver disorder in service.  In response to the 
RO's request that the veteran list his risk factors for 
contracting hepatitis C in service the veteran submitted a 
statement in February 2002.  He responded in part as follows:

Hepatitis C, I really don't know, I do 
know I am positive for Hep C.  Dr. M. 
diagnosed me in the early 90's.  If I 
were to guess the risk factors for Hep C 
infections, I would say "accidental 
exposure to blood by health care 
worker."  Mass immunizations at basic 
training.  

Also other direct percutaneous exposure 
because I lived in dorms on base.  
Roommates moved in & out.  Some roommates 
did use shaving razors which belonged to 
me.  I know this because I actually saw 
it.  ....My toothbrush I would not lend 
out.  But it was kept out openly.  

July 1996 private medical records date the first diagnosis of 
hepatitis C to December 1993.  Private medical records 
contain laboratory tests revealing the veteran is positive 
for hepatitis C.  A liver biopsy in August 1999 confirmed 
diagnosis of chronic hepatitis C.  

In December 2002, a VA examination was conducted to determine 
if the veteran's currently diagnosed hepatitis C was related 
to service.  The VA examiner noted he reviewed the claims 
folder and found no evidence of abnormal liver function 
studies.  The examiner's opinion which was endorsed by a 
physician was that is was "less likely than not related to 
military service."  

At his hearing in June 2007 the veteran testified hepatitis C 
was first diagnosed in the early 1980's.  (T-7).  

Although the evidence includes current diagnosis of 
hepatitis, the claim for service connection is denied since 
that is no credible evidence of either incurrence of 
hepatitis C in service or competent medical evidence 
providing a link between service and the development of 
hepatitis C.  While the veteran has testified his hepatitis C 
was first diagnosed in the early 1980's his testimony is 
inconsistent with his prior statement in February 2002 that 
it was diagnosed in the early 90's.  For that reason the 
Board has found the veteran's testimony as to the date of 
onset of his hepatitis C is not credible.  Although there are 
missing records of treatment for hepatitis C the veteran 
indicated they included only records diagnosing and treating 
it in the 1990's.  Service records do not provide any 
evidence of abnormal liver functioning or document any blood 
transfusions or other high risk activities.  It is clear, 
that the veteran's attempts to connect his hepatitis C to 
service were based on speculation.  In February 2002, he 
stated he did not know and only offered a "guess" as to 
risk factors in service.  When the claims folder was reviewed 
by competent medical personnel they concluded it was not 
likely that the currently diagnosed hepatitis C was related 
to the veteran's military service.  

The only evidence linking the hepatitis C to service are the 
statements and testimony of the veteran.  They are neither 
credible or competent evidence of a link between service and 
the development of hepatitis.  A lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

The preponderance of the evidence is against the claim for 
service connection for hepatitis C.  

Headaches

The evidence supports the grant of service connection for 
headaches, currently diagnosed as migraines.  Service medical 
records document the veteran was attacked and sustained 
trauma to the face in November 1980.  He sustained a two to 
three centimeter laceration of the right orbit and a small 
scleral hemorrhage.  Sutures were required.  Subsequently, in 
April 1982, the veteran reported having headaches that 
typically occurred in the "PM."  There were of sudden onset 
and had been occurring for the last two months.  When his 
headaches were bad he saw shades of blue.  The assessment was 
tension headaches.  On his Report of History at separation in 
June 1982 he checked a history of frequent or severe 
headaches.  

A December 2002 VA examination diagnosed tension headaches.  
September 2004 VA treatment records document the veteran 
complained of persistent headaches.  The assessment was the 
veteran had intractable headaches, with suspected migraines.  
In November 2005, a VA examination was conducted.  Migraines 
were diagnosed.  In the opinion of the VA physician it was as 
likely as not that headaches had their onset during service.  

As the evidence includes an event in service, subsequent in 
service complaints of headaches, a current diagnosis and 
competent medical evidence linking the headaches onset to 
service, service connection for headaches or migraines is 
warranted.  38 C.F.R. § 3.303 (2006).  

Skin

Service records reflect a scabies type rash on the veteran's 
arms, legs, and abdomen in January 1980, contact dermatitis 
rash on the shoulder, abdomen and ear in February 1980, 
follicular acne form rash on the back and chest in July 1980, 
and chest folliculitis in June 1982.  When examined in 
connection with his discharge from service, however, there 
were no skin abnormalities noted on clinical evaluation.  

Records dated since the late 1990's medically establish the 
presence of psoriasis.  In April 2005, the veteran also had 
an episode of folliculitis, in areas of his body he had 
shaved, but this was noted to have resolved the following 
month.  

A VA dermatology examination was conducted in November 2006 
to determine if the veteran's current skin disorder began in 
service.  After reviewing the claims folder, interviewing the 
veteran and examining him the VA examiner offered the opinion 
that it was less likely than not that the veteran's current 
skin condition first manifested while in the military.  It 
was indicated that folliculitis and scabies were conditions 
that are distinct and do not mimic psoriasis, and they 
resolve with treatment.  

Given the examiner's opinion that the skin rashes noted in 
service are essentially acute and transitory, consistent with 
the medical record in this case, and that the veteran's 
psoriasis is unrelated to the skin problems noted in service, 
a basis upon which to establish service connection for a skin 
disability has not been presented.  

In reaching this decision the Board has considered the 
testimony and statements submitted by the veteran to the 
effect the veteran has had skin rashes since service.  
Although lay persons are certainly competent to observe the 
presence of a skin rash, they are not competent to relate any 
rash observed to service, or the currently diagnosed 
psoriasis.  

The only competent medical evidence which addresses this 
question is the November 2006 opinion of the VA examiner.  He 
explained that the disease entities in service were different 
from the currently diagnosed chronic psoriasis and resolved 
with treatment.  In short, the skin diseases treated in 
service were not chronic in nature.  In the absence of 
competent medical evidence linking the currently diagnosed 
chronic psoriasis to service, service connection for skin 
disorder must be denied.  The Board noted that the veteran 
had been treated in service for folliculitis and again in 
April 2005.  There is no evidence which demonstrates the 
folliculitis in service was chronic or that there is any link 
between the folliculitis in June 1982 and that diagnosed in 
April 2005.  On both occasions the folliculitis was treated 
and resolved.  


ORDER

An initial compensable rating for residuals of fracture of 
the first metacarpal bone of the right thumb, prior to July 
28, 2004, is denied.  

From July 28, 2004, an initial 10 percent rating for 
residuals of fracture of the first metacarpal bone of the 
right thumb is granted, subject to regulations governing the 
award of monetary benefits.  

From April 19, 2006, an initial 20 percent rating for 
residuals of fracture of the first metacarpal bone of the 
right thumb is granted, subject to regulations governing the 
award of monetary benefits.  

Service connection for hepatitis C is denied.  

Service connection for headaches, diagnosed as migraines, is 
granted.  

Service connection for a skin disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


